
	
		I
		112th CONGRESS
		2d Session
		H. R. 6149
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Michaud (for
			 himself and Ms. DeLauro) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require the United States Trade Representative to take
		  action to obtain the full compliance of the Russian Federation with its
		  commitments under the protocol on the accession of the Russian Federation to
		  the Agreement Establishing the World Trade Organization, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Russian World Trade Organization
			 Commitments Verification Act of 2012.
		2.DefinitionsIn this Act:
			(1)World Trade
			 Organization; WTOThe terms World Trade Organization
			 and WTO mean the organization established pursuant to the WTO
			 Agreement.
			(2)WTO
			 AgreementThe term WTO Agreement means the Agreement
			 Establishing the World Trade Organization entered into on April 15,
			 1994.
			3.Reports on
			 commitments under the protocol on the accession of the Russian Federation to
			 the WTO Agreement
			(a)Initial
			 reportNot later than 90 days after the date on which an Act of
			 Congress authorizing the extension of permanent normal trade relations
			 treatment to products of the Russian Federation takes effect, the United States
			 Trade Representative shall submit to the Committee on Finance of the Senate and
			 the Committee on Ways and Means of the House of Representatives and publish in
			 the Federal Register a report that—
				(1)describes the
			 commitments of the Russian Federation under the protocol on the accession of
			 the Russian Federation to the WTO Agreement; and
				(2)sets forth the
			 date by which that protocol requires each such commitment to be
			 implemented.
				(b)Annual
			 reports
				(1)In
			 generalNot later than December 31 of each calendar year that
			 begins after the date on which an Act of Congress referred to in subsection (a)
			 takes effect, the United States Trade Representative shall submit to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives and publish in the Federal Register a report covering
			 the period described in paragraph (2) that—
					(A)describes the
			 actions taken by the Russian Federation to comply with each commitment of the
			 Russian Federation under the protocol on the accession of the Russian
			 Federation to the WTO Agreement that the Trade Representative determines has a
			 significant effect on United States commerce;
					(B)identifies any
			 commitment described in subparagraph (A) that the Trade Representative
			 determines the Russian Federation is not implementing or is not making progress
			 toward implementing in a timely or effective manner;
					(C)(i)describes any actions
			 taken by the Trade Representative under section 4(a) to obtain the full
			 compliance of the Russian Federation with each commitment identified under
			 subparagraph (B); or
						(ii)if the Trade Representative has
			 determined under section 4(b) that it is not in the national interests of the
			 United States to obtain the full compliance of the Russian Federation with any
			 such commitment, describes the reasons for that determination; and
						(D)describes any
			 actions the Trade Representative has taken pursuant to a request made by the
			 Committee on Finance of the Senate or the Committee on Ways and Means of the
			 House of Representatives under section 4(c).
					(2)Period
			 describedThe period described in this paragraph is—
					(A)in the case of the
			 first report submitted under paragraph (1), the period beginning on the date on
			 which the report required by subsection (a) was submitted and ending on the
			 date on which the report required by paragraph (1) is submitted; and
					(B)in the case of any
			 subsequent report submitted under paragraph (1), the one-year period preceding
			 the submission of the report.
					4.Action by the
			 United States Trade Representative
			(a)In
			 generalExcept as provided in subsection (b), the United States
			 Trade Representative shall, in consultation with appropriate Federal agencies,
			 take appropriate action to obtain the full compliance of the Russian Federation
			 with each commitment identified under section 3(b)(1)(B).
			(b)Determination
			 not To take actionThe United States Trade Representative may
			 determine not to take action under subsection (a) to obtain the full compliance
			 of the Russian Federation with a commitment identified under section 3(b)(1)(B)
			 if the Trade Representative—
				(1)determines that it
			 is not in the national interests of the United States to obtain the full
			 compliance of the Russian Federation with that commitment; and
				(2)submits to the
			 Committee on Finance of the Senate and the Committee on Ways and Means of the
			 House of Representatives a report that describes in detail the reasons for that
			 determination.
				(c)Requests from
			 Congress
				(1)In
			 generalThe Committee on Finance of the Senate or the Committee
			 on Ways and Means of the House of Representatives may request the United States
			 Trade Representative to take action to obtain the full compliance of the
			 Russian Federation with—
					(A)a commitment
			 identified by the Trade Representative under section 3(b)(1)(B) and with
			 respect to which the Trade Representative has made a determination under
			 subsection (b) not to take action if the Committee determines that it is in the
			 national interests of the United States to obtain the full compliance of the
			 Russian Federation with that commitment; or
					(B)a commitment of
			 the Russian Federation under the protocol on the accession of the Russian
			 Federation to the WTO Agreement not identified by the Trade Representative
			 under section 3(b)(1)(B) if the Committee determines that the Russian
			 Federation is not implementing the commitment or is not making progress toward
			 implementing the commitment in a timely or effective manner.
					(2)Report
			 requiredNot later than 15 days after receiving a request under
			 paragraph (1) from the Committee on Finance of the Senate or the Committee on
			 Ways and Means of the House of Representatives to take appropriate action to
			 obtain the full compliance of the Russian Federation with a commitment
			 described in subparagraph (A) or (B) of that paragraph, the Trade
			 Representative shall submit to those committees and publish in the Federal
			 Register a report that—
					(A)describes the
			 action the Trade Representative has taken or will take to obtain the full
			 compliance of the Russian Federation with that commitment; or
					(B)if the Trade
			 Representative determines not to take action to obtain the full compliance of
			 the Russian Federation with that commitment—
						(i)describes in
			 detail the reasons for that determination; and
						(ii)identifies the
			 economic interests in the United States that would be adversely affected if the
			 Trade Representative took action to obtain the full compliance of the Russian
			 Federation with that commitment.
						5.Public
			 participationThe United
			 States Trade Representative shall seek public participation in developing the
			 reports required by section 3 and determining under section 4(a) what action,
			 if any, it is appropriate to take with respect to a commitment identified under
			 section 3(b)(1)(B), by, before submitting such a report or making a
			 determination to take such action—
			(1)publishing a notice in the Federal Register
			 with respect to the content of the report or the action the Trade
			 Representative is considering taking, as the case may be; and
			(2)holding a public hearing with respect to
			 the report or the action, as the case may be.
			
